Case: 14-40798      Document: 00513075669         Page: 1    Date Filed: 06/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-40798                                  FILED
                                  Summary Calendar                            June 11, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENJAMIN PEREZ-ARREAGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:14-CR-226


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Benjamin Perez-Arreaga appeals the 41-month prison sentence imposed
following his guilty plea conviction for being found in the United States after a
previous deportation in violation of 8 U.S.C. § 1326(a) and (b). For the first
time on appeal, he contends that his sentence, which is within the applicable
advisory sentencing guidelines range of imprisonment, is substantively
unreasonable and greater than necessary to effectuate the sentencing goals of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40798    Document: 00513075669     Page: 2   Date Filed: 06/11/2015


                                 No. 14-40798

18 U.S.C. § 3553(a), in particular the need for the sentence imposed to act as a
deterrent to future offenses, protect the public, and provide just punishment.
He maintains that the district court failed to account for the true danger he
faced in Mexico and to consider the United States Sentencing Commission’s
policy statement set forth in U.S.S.G. § 5K2.12, which permits a downward
departure from the guidelines range when an offense has been committed due
to serious coercion or duress.
      To the extent that Perez-Arreaga argues that the district court erred by
failing to depart downward pursuant to U.S.S.G. § 5K2.12, we lack jurisdiction
to review the argument. See United States v. Alaniz, 726 F.3d 586, 627 (5th
Cir. 2013).   We review Perez-Arreaga’s remaining claims regarding the
substantive reasonableness of his sentence for plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Under plain error review,
Perez-Arreaga must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we may exercise our discretion to correct
the error but only if it “seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.” Id. (internal quotation marks and citation
omitted).
      Perez-Arreaga’s assertion that the district court failed to account for the
dangers he faced in Mexico reflects his disagreement with the weighing of the
§ 3553(a) factors and does not rebut the presumption of reasonableness that
applies to his within-guidelines sentence on appellate review. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The district court considered
his mitigation arguments, concluded that a within-guidelines sentence would
satisfy the sentencing goals of § 3553(a), and imposed a sentence at the bottom
of the guidelines range. The court’s sentencing determination is entitled to



                                       2
    Case: 14-40798    Document: 00513075669     Page: 3    Date Filed: 06/11/2015


                                 No. 14-40798

deference, and we may not reweigh the § 3553(a) factors or reverse a sentence
because we might reasonably conclude that a different sentence is appropriate.
See Gall v. United States, 552 U.S. 38, 51 (2007). Perez-Arreaga has shown no
error, plain or otherwise. See Puckett, 556 U.S. at 135.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3